DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-9 in the reply filed on 5 January 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 10,077,854 to Korobkov.  
Korobkov discloses a printed structure figs. 5 and 9 (provided below) comprising a first printed layer forming an exterior surface and a first interior surface opposite the exterior surface, wherein the first printed claim 1.  The printed material may comprise a continuous run of thermoplastic-impregnated carbon fiber, and alternative embodiments claim 6.  It should be noted that Korobkov discloses col. 12, lines 54-60 that the wall of duct (900) comprises four turns of a run of material, however, the duct may be made of any length, any diameter, any wall thickness and any number of turns, thereby providing the possibility of the print structure including sections of differing diameter with a tapered transition section extending between first and second sections, as recited in claim 4.  The structure is a 100% hollow body having an open first end and an open second end, and wherein the exterior surface of the first printed layer forms an exterior surface of the 100% printed hollow body and extends between the first and second open ends, as recited in claim 8.  Korobkov discloses the recited structure, but does not specifically disclose the hollow tubular structure as being utilized as a body for a rocket, a fuselage, missile or torpedo, as recited in claim 9, however, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Korobkov in view of U.S. 2016/0263832 to Bui et al.
Korobkov discloses the recited structure, including disclosing in paragraph 4, lines 64-67 and paragraph 5, lines 1-9, that the robotic arm is a seven-axis arm capable of placing the deposition nozzle (123) at any location in the build volume of the object and from any approach angle, which would indicate the ability to form a frusto-conical shape on either end, however, Korobkov does not specifically disclose an end of the of the structure having a frusto-conical structure.  Bui et al. discloses an article formed by a 3D additive process, fig. 1, wherein an end of the article is an inverted frusto-conical shape.  Paragraph [0026] discloses that the printer does not only output material vertically downwardly, perpendicular to the plane of the build plate, but may rotate the disposition head (112) relative to Korobkov, if not already provided, such that the nozzle head can maneuver at an angle relative to the vertical axis, as suggested by Bui et al. in order to provide an end of the article with a frusto-conical shape.   
Allowable Subject Matter
Claims 2, 3, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    230
    307
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    415
    297
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing conduits generated by additive or generative manufacturing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        

P. F. Brinson
March 17, 2022